Citation Nr: 1741656	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-52 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left hip disorder as secondary to service-connected right knee disability. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residual damage to the right hip, to include arthritis, and, if so, whether service connection for a right hip disorder as secondary to service-connected right knee disability is warranted. 

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residual damage to the middle back, to include degenerative joint disease, osteoporosis, and compression fracture T11, and, if so, whether service connection for a back disorder as secondary to service-connected right knee disability is warranted. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs

WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2017, the Veteran and his son testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

By the decision below, the previously denied claims for service connection for residual damages to the right hip and middle back are reopened.  The reopened and remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a final rating decision issued in September 2013, service connection for residual damages to the right hip, to include arthritis, and middle back, to include degenerative joint disease, osteoporosis, and compression fracture T11, was denied. 

2.  Evidence added to the record since the final September 2013 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residual damage to the right hip, to include arthritis.

3.  Evidence added to the record since the final September 2013 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residual damage to the middle back, to include degenerative joint disease, osteoporosis, and compression fracture T11. 


CONCLUSIONS OF LAW

1.  The September 2013 rating decision that denied service connection for residual damages to the right hip, to include arthritis, and middle back, to include degenerative joint disease, osteoporosis, and compression fracture T11, is final.  38 U.S.C.A § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013) [(2016)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residual damage to the right hip, to include arthritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for residual damage to the middle back, to include degenerative joint disease, osteoporosis, and compression fracture T11.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for residual damages to the right hip, to include arthritis, and middle back, to include degenerative joint disease, osteoporosis, and compression fracture T11, are completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA. 

The Veteran's original claims for service connection for residual damages to the right hip, to include arthritis, and middle back, to include degenerative joint disease, osteoporosis, and compression fracture T11, were denied in an August 2013 rating decision, and he was notified of the decision and his appeal rights in September 2013.  He did not enter a notice of disagreement with such decision.  Furthermore, while additional private treatment records were submitted within the year following the issuance of the September 2013 rating decision, such were negative for any reference to the right hip or middle back.  Finally, no additional relevant service department records were received subsequent to the issuance of such rating decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the September 2013 rating decision, the AOJ noted that the Veteran's service treatment records were unavailable and, as such, the evidence did not show an event, disease, or injury in service with respect to his right hip or middle back.  The AOJ further considered the Veteran's post-service treatment records and an April 2013 VA examination report, which documented current diagnoses referable to his right hip and back, but, as the examiner found no link between the Veteran's disorders and his service-connected right knee disability, his claims were denied on a secondary basis.  Further, the AOJ found that presumptive service connection was not warranted as there was no evidence that arthritis of the right hip or back manifested to a compensable degree within one year of discharge from his military service.  

Evidence received since the September 2013 rating decision includes an October 2014 VA opinion in which the examiner opined that the Veteran's broken back was less likely than not proximately due to or the result of his service-connected right knee disability.  As rationale for the opinion, the examiner indicated that there were multiple factors associated with the Veteran's compression fracture of the thoracic spine.  In this regard, the examiner noted that the Veteran's fall was secondary to a syncopal event from orthostatis hypotension.  Also, at the time of his fall, the Veteran had well-documented osteoporosis of the thoracolumbar spine dating back to April 2011, which preceded his fall, and a December 2011 physical therapy discharge note indicated that the Veteran "present[ed] with multiple issues that are likely contributing to his frequent falls and injuries including decreased functional use of all systems for balance, impaired lower extremity [range of motion] and strength as well as decreased upright/walking activities."  Here, the examiner reported that, due to the multiple factors predisposing the Veteran to compression fractures (advanced age, osteoporosis), and multiple factors predisposing him for fall risk (advanced age, balanced issues, orthostatic hypotension), the Veteran's right knee disability was only one additional factor in such factors and did not account for more than 50 percent of factors that led to his fall and subsequent compression fracture.  The examiner further reported that, although altered gait secondary to chronic right knee pain and residuals of total knee replacement were factors, other additional factors were more likely causes of the Veteran's compression fracture in the thoracic spine. 

The October 2014 VA examiner further opined that the Veteran's bilateral hip disorders were less likely than not proximately due to or the result of his service-connected right knee disability.  As rationale for the opinion, the examiner indicated that the onset the Veteran's bilateral hip osteoarthritis (mild) was in December 2012 (60 years post-discharge), and there were no prior hip complaints noted prior to such date.  The examiner further indicated that the Veteran was 84 in December 2012, and it was more likely than not that his mild osteoarthritis in his hips were due to normal aging processes.  The examiner noted that the Veteran was a bricklayer for 30 plus years, which could also be a factor in the development of hip arthritis.  The examiner further noted that, although an altered gait secondary to right knee degenerative joint disease and leg length discrepancy (which was most likely caused by surgical intervention of right total knee arthroplasty procedure) are factors that alone could cause mild degenerative changes, there were additional factors of normal aging process and occupational history of the Veteran post-discharge that contributed to the development of mild arthritis. 

Updated VA and private treatment records reflect ongoing complaints and treatment for his right hip.  In this regard, a November 2014 private treatment record reflects a diagnosis of right hip intertrochanteric femur fracture, and that the Veteran underwent a surgical procedure including right hip intertrochanteric fracture open reduction and internal fixation with the compression sideplate screw.  Additionally, a December 2014 private treatment record reveals x-ray findings with respect to the Veteran's right lateral hip, which demonstrated an intact hip screw sideplate with aligned intertrochanteric fracture.  Also, in February 2015 correspondence, the Veteran indicated that, due to his inability to bend his right knee properly, he fell and fractured his right hip in November 2014.  He further stated that, because he could not bend his knee and the fact that his left leg is now longer, he had a significant loss of balance, which caused him to fall and fracture both of his hips and his back.  VA treatment records dated in November 2015 and June 2016 note the Veteran's complaint of hip pain. 

During the June 2017 Board hearing, the Veteran's son testified that the Veteran had been using a walker to keep his balance, primarily because he could not bend his knees to walk and his heel gets caught on things so he stumbles and falls; however, with the walker, he could at least catch himself.  Additionally, the Veteran testified that as a result of his falls, he had pain in his hips and back. 

Furthermore, in a June 2017 statement, a VA physician noted that the Veteran had multiple surgeries, including left hip surgery and bilateral knee replacement surgeries, which had severely diminished his range of motion in both of his knees and his hip joints.  The VA physician further noted that the Veteran's gait and balance were very unsteady and he currently ambulated with an assistance device (a walker).  The VA physician opined that the Veteran's history of frequent and multiple falls with the secondary injuries he had sustained over the years was mostly caused by his very poor and unsteady balance, which in themselves were secondary to the multiple knee and hip surgeries over the years. 

Moreover, in a later June 2017 statement, a private physician noted that the Veteran had significant lengthening of his right leg from his knee replacement compared to his left and had limited flexion (below 90 degrees) in both knees, and limited extension (below 180 degrees) in both knees.  The private physician further noted that such left the Veteran with a stuttering gait and set him off balance because of his leg length discrepancy.  The private physician opined that such post-surgical issues did significantly contribute to his frequent falls and disability. 

The Board finds that the evidence added to the record since the final September 2013 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable probability of substantiating the Veteran's claims of entitlement to service connection for residual damages to the right hip, to include arthritis, and middle back, to include degenerative joint disease, osteoporosis, and compression fracture T11.  In this regard, the Veteran and his son are capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, pursuant to Justus, the credibility of such statements must be presumed for the purposes of reopening the claim.  

Consequently, the Board presumes as credible the Veteran's and his son's descriptions of the Veteran's falls and a continuity of hip and back symptomatology since his right knee replacement.  Such assertions contain greater detail than those previously submitted, and are not entirely redundant of the statements of record at the time of the prior final decision.  Moreover, while the October 2014 VA examiner offered negative nexus opinions, the June 2017 VA  and private physicians found that the Veteran's right knee post-surgical issues caused and/or contributed to his falls, which he contends resulted in his right hip and middle back disorders.  Therefore, the Board finds that the evidence received since the September 2013 rating decision is not cumulative or redundant of the evidence previously considered and raises reasonable possibility of substantiating the claims.  Accordingly, new and material evidence has been received in order to reopen the claims of entitlement to service connection for residual damages to the right hip, to include arthritis, and middle back, to include degenerative joint disease, osteoporosis, and compression fracture T11.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for residual damage to the right hip, to include arthritis, is reopened; the appeal is granted to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for residual damage to the middle back, to include degenerative joint disease, osteoporosis, and compression fracture T11, is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that the evidence does not show, and the Veteran does not contend, that his bilateral hip and/or back disorders had their onset during service, within one year of his service discharge, or are related to any aspect of his military service. The Veteran also does not contend that he had a continuity of symptoms related to such disorders since service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to considered "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory). Rather, the Veteran contends that his bilateral hip and back disorders are caused or aggravated by his service-connected right knee disability, to include as the result of falls caused by such disability.  In this regard, there are conflicting opinions addressing the alleged relationship between his claimed bilateral hip and back disorders and his service-connected right knee disability. 

In this regard, as noted previously, the April 2013 and October 2014 VA examiners opined that the Veteran's bilateral hip and back disorders were less likely than not proximately due to or the result of his service-connected right knee disability. However, the neither examiner addressed whether the Veteran's service-connected right knee disability aggravated his bilateral hip or back disorders.  Furthermore, while the June 2017 VA and private physicians found that the Veteran's right knee post-surgical issues caused and/or contributed to his falls, they found that his nonservice-connected left knee and bilateral hip disorders also played a role in such falls, and did not specifically address whether such falls resulted in his current bilateral hip and back disorders. 

Therefore, based on the foregoing, the Board finds that a remand is necessary in order to obtain an addendum opinion that adequately addresses the relationship between the Veteran's bilateral hip and back disorders and his service-connected right knee disability, to include on the basis of falls caused at least in part by his service-connected right knee disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the VA examiner who conducted the October 2014examination.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the October 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein, the examiner should specifically offer an addendum opinion to the following inquiries: 

(A)  Identify all current bilateral hip disorders, to specifically include any residuals of the February 2014 and November 2014 fracture of the left and right hips, respectively, that resulted from falls.

(B)  For each diagnosed bilateral hip disorder, to include the aforementioned fractures, please offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such is caused OR aggravated by his service-connected right knee disability, to include as a result of any fall caused at least in part by such service-connected disability?  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

(C)  Identify all current back disorders.

(D)  For each diagnosed back disorder, please offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disorder is caused OR aggravated by his service-connected right knee disability, to include as a result of any fall caused at least in part by such service-connected disability?  If aggravation is found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

In offering such opinions, the examiner should consider the June 2017 VA and private physicians' opinions that found that the Veteran's right knee disability caused or contributed to his falls, and the February 2014 and November 2014 treatment records reflecting that the Veteran fractured his left and right hips, respectively, as a result of falls.  The examiner's report must include a complete rationale for all opinions expressed. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


